               Case 4:20-cv-03124-HSG Document 35 Filed 08/18/20 Page 1 of 2



          1
          2
          3
          4
          5
          6
          7
          8
          9
                                UNITED STATES DISTRICT COURT
         10
                             NORTHERN DISTRICT OF CALIFORNIA
         11
         12   MARION LEMONS, individually and CASE NO.: 4:20-cv-03124-HSG
              on behalf of all others similarly
         13   situated,                         [PROPOSED] ORDER
                                                   TRANSFERRING ACTION TO THE
         14                Plaintiffs,             UNITED STATES DISTRICT COURT,
                                                   CENTRAL DISTRICT
         15        vs.
         16   RITE AID CORPORATION,                Complaint Filed:    May 6, 2020
              THRIFTY PAYLESS, INC. and            FAC Filed:          July 31, 2020
         17   DOES 1-10, inclusive,
         18                Defendants.
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
465850                                                1
                         [PROPOSED] ORDER TRANSFERRING ACTION TO THE CENTRAL DISTRICT
                Case 4:20-cv-03124-HSG Document 35 Filed 08/18/20 Page 2 of 2



          1                                 [PROPOSED] ORDER
          2
          3         After considering the Parties’ Joint Stipulation to Transfer the Action to the
          4   United States District Court, Central District, and finding good cause therefore, IT
          5   IS HEREBY ORDERED:
          6
          7         (1)    That this Action be transferred to the United States District Court,
          8   Central District pursuant to 28 U.S.C.A. Section 1404(a);
          9
         10         (2)    That Defendants will file their responsive pleading within 14 days of
         11   this Action being assigned to a judge and a courtroom in the Central District; and
         12
         13         (3)    The hearing on Defendants’ Motion to Transfer and the Case
         14   Management Conference set for September 18, 2020 are vacated.
         15
         16         IT IS SO ORDERED.
         17
         18   Dated: ______________________
                          8/18/2020                         _______________________________
         19                                                 HON. HAYWOOD GILLIAM , JR.
         20
         21
         22
         23
         24
         25
         26
         27
         28
465850                                                  2
                           [PROPOSED] ORDER TRANSFERRING ACTION TO THE CENTRAL DISTRICT
